COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:           In re Sprague, Rustam & Diamond, PC, Michael Sprague,
                               Individually, and J. Christopher Diamond, Individually

Appellate case number:         01-20-00250-CV

Trial court case number:       2017-76096

Trial court:                   127th District Court of Harris County

        Relators, Sprague, Rustam & Diamond, PC, Michael Sprague, and J. Christopher
Diamond, have filed a petition for a writ of mandamus, challenging the trial court’s March 2, 2020
order denying relators’ motion to compel, seeking the production of documents withheld by real
parties in interest, Coastal Cargo of Texas, Inc. and Tokio Marine HCC, on claims of privilege. In
connection with their petition, relators have filed a motion for temporary relief, seeking to stay “all
proceedings in the trial court” until a resolution of the petition for writ of mandamus. According
to the motion, the real parties in interest are unopposed to the request for a stay of the trial court
proceedings.
        The motion is granted. “[A]ll proceedings in the trial court” in Coastal Cargo of Texas,
Inc. and Tokio Marine HCC v. Sprague, Rustam & Diamond, PC, Michael Sprague, Individually,
and J. Christopher Diamond, Individually, Cause No. 2017-76096, pending in the 127th District
Court of Harris County are stayed. The stay is effective until disposition of relators’ petition for a
writ of mandamus or further order of this Court. See TEX. R. APP. P. 52.10(b). The petition for a
writ of mandamus remains pending.
        The Court requests a response to the petition for a writ of mandamus from the real parties
in interest. The response, if any, is due no later than 20 days from the date of this order.
       It is so ORDERED.


Judge’s signature: /s/ Evelyn V. Keyes
                      Acting individually       Acting for the Court

Date: ___March 24, 2020___